DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12th 2021 has been entered.
 
	Claims Status:
	Claims 1-6 are pending.
	Claims 1, 3-4 and 6 are amended.
	Claims 1-6 are being examined as follow:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “…a ferromagnetic body configured to be detectable using ferromagnetism by a sensor…” is indefinite, because it is unclear that how the sensor use ferromagnetism, since the specification does not explicitly disclose a general description of “using ferromagnetism”. It is expressed that depend on the interpretation it may raise new matter issue. For examination purposes, examiner is interpreting  that the sensor is a magnetic detection sensor.
In claim 4:
The limitation “the sensor” in line 3-4, is insufficient antecedent basis for this limitation in the claim.
the limitation “…an increase of a temperature of the ferromagnetic body above Curie temperature detectable using ferromagnetism by the sensor…” is indefinite, because it is unclear that how the sensor use ferromagnetism, since the specification does not explicitly disclose a general description of “using ferromagnetism”. It is expressed that depend on the interpretation it may raise new matter issue. For examination purposes, examiner is interpreting  that the sensor is a magnetic detection sensor.
In claim 6, the limitation “…the sensor configured to detect the ferromagnetic body of the insulation part using ferromagnetism…” is indefinite, because it is unclear that how the using ferromagnetism”. It is expressed that depend on the interpretation it may raise new matter issue. For examination purposes, examiner is interpreting  that the sensor is a magnetic detection sensor.
Claim 2 and 5 is rejected for dependence of the above rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a1) as being anticipated by Broger (US2013/0193119A1 previously cited).
	Regarding claim 1, Broger discloses an insulation part (insulation parts 2, 4-5 and 7, fig.1 and 2) for supporting an electrically conductive nozzle (pushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2) in an insulated manner (refer to the insulation ability of outer insulation part 4, Broger fig.1 and 2) on a laser machining head (laser machining head 1, Broger fig.1 and 2), the insulation part (insulation parts 2, 4-5 and 7, fig.1 and 2) comprising: 
	a ring-shaped electrically insulating body (outer insulation #4, fig. 1 and 2), that has a central through opening for a working laser beam path (refer to the central opening path for laser machining head 1 and laser lens 9, Broger fig.1 and 2), and 
	a ferromagnetic body (inner insulation part 5, fig.1 and 2, refer to Paragraph 0039 cited: “…Particularly preferred metals for the inner insulation part 5 are brass, aluminum, copper and high-grade steel…”, as it is well known steel1 is an alloy that contains iron, therefore it is a ferromagnetic material).
	It is noted that claim 1 cited as an apparatus claim that drawn to an insulation part for supporting an electrically conductive nozzle in an insulated manner on a laser machining head, and the limitation “…a sensor …” is not positively recited. Therefore,  any prior art that discloses the structural limitation of the insulation part but without a sensor is still read on claim 1. In anticipation of argument and the interest for compact prosecution, examiner would like to point out and suggest applicant to refer the prior art rejections on claims 4 and 6 below, claims 4 & 6 have cited the sensor positively and such rejections have prior arts referred a sensor and detection “using ferromagnetism”.

    PNG
    media_image1.png
    398
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    836
    515
    media_image2.png
    Greyscale

	
Regarding claim 2, Broger discloses the electrically insulating body (outer insulation part 4, Broger fig.1 and 2) is a ceramic body [refer to Broger Par.0005 cited: “…ceramic parts are generally used for elec. insulation of the cutting nozzle from the rest of the cutting head and the machine…”], and which in the ferromagnetic body (inner insulation part 5, Broger fig.1 and 2) [refer Broger Par.0036 cited: “…an inner insulation part 5 in the form of a sleeve made from a metallic material...”] is embedded in the ceramic body(refer to Barger fig.1 the location of inner insulation part 5, fig.1 and 2).

	Regarding claim 3, Broger discloses an insulation part (insulation parts 2, 4-5 and 7, fig.1 and 2) for supporting an electrically conductive nozzle (pushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2) in an insulated manner (refer to the insulation ability of outer insulation part 4, Broger fig.1 and 2) on a laser machining head (laser machining head 1, Broger fig.1 and 2), the insulation part (insulation parts 2, 4-5 and 7, fig.1 and 2) comprising:
	a ring- shaped ferromagnetic body (inner insulation part 5, fig.1 and 2, refer to Paragraph 0039 cited: “…Particularly preferred metals for the inner insulation part 5 are brass, aluminum, copper and high-grade steel…”, as it is well known steel is a ferromagnetic material  and refer Broger Par.0036 cited: “…an inner insulation part 5 in the form of a sleeve made from a metallic material...”) having a central through opening for a working laser beam path (refer to the central opening path for laser machining head 1 and laser lens 9, Broger fig.1 and 2), and an electrically insulating plastic [refer to Broger’s abstract cited: “…an outer insulation part (4) made from electrically insulating material, preferably made from plastic…”] in which the ring-shaped ferromagnetic body is embedded (refer to Barger fig.1 the location of inner insulation part 5, fig.1 and 2) (refer to fig 1 and 2 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Broger (US2013/0193119A1 previously cited), in view of Eguchi et al (US4951388 previously cited) and further in view of SHIMOTO et al (US2018/0210040A1 newly cited).
Regarding claim 4, Borger discloses the ferromagnetic body (inner insulation part 5, Broger fig.1 and 2) consists of an alloy (inner insulation part 5, fig.1 and 2, refer to Paragraph 0039 cited: “…Particularly preferred metals for the inner insulation part 5 are brass, aluminum, copper and high-grade steel…”, as it is well known steel is an iron alloy) having Curies temperature2 [refer to Borger Par.0008 cited: “…inner insulation part made from a non-conductive, heat-resistant material for protecting against laser radiation and/or heat. This inner insulation part is inserted in the form of a tube section into the outer insulation part made from plastic. Quartz glass and ceramic are specified as suitable materials…”].
Broger does not disclose an increase of a temperature of the ferromagnetic body above the Curie temperature detectable using ferromagnetism by the sensor to protect the laser machining head with the insulation part attached to the laser machining head against overheating.
Eguchi disclose a sensor for detecting ferromagnetic body of the insulation part is provided on the housing [refer to Eguchi Col 4 line 14-22 cited: “…The electronic component delivered by the components-delivery section 5 is sucked at the stop-position A by the nozzle 6a selected at the stop-position G in accordance with the pre-registered component number. The sucked component is transported to the stop-positions B, C and D sequentially by intermittent rotational motion of the rotary head 6. At the stop-position B, a sensor detects the presence or absence of a component sucked onto the nozzle tip 13…”]. 

    PNG
    media_image3.png
    612
    453
    media_image3.png
    Greyscale

It is noted that a sensor of Eguchi (Col 4 line 14-22) is inherently being connected to a monitoring circuit, which, in the absence of an insulation part, outputs a warning signal, or else it would have defected the purpose of Eguchi’s teaching of detecting the presence or absence of any parts at all [referring Eguchi Col 4 line 65- Col 5 line 2 cited: “…If suction trouble of a component is detected at the stop-position B, the above steps from the stop-positions C to E will be skipped to discharge the component at the stop-position F. At the stop-position F also, the nozzle 6a which was rotated at the stop-position D is turned back to its original position.…”].
SHIMOTO discloses a sensor that detect part by using ferromagnetism (refer to the abstract citing: “…A magnetic detection device that is reduced in size and thickness…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borger’s machine with a sensor on the housing, the sensor configured to detect the ferromagnetic body of the insulation part , the sensor connected to a monitoring circuit configured to outputs a warning signal when the insulation part is absent, as taught by Eguchi, in order to detect the absence of an insulation part, such that to be able to prevent insulation failure and undesired condition caused by the absence of an insulation part [refer to Eguchi Col 4 line 14-22 cited: “…The electronic component delivered by the components-delivery section 5 is sucked at the stop-position A by the nozzle 6a selected at the stop-position G in accordance with the pre-registered component number. The sucked component is transported to the stop-positions B, C and D sequentially by intermittent rotational motion of the rotary head 6. At the stop-position B, a sensor detects the presence or absence of a component sucked onto the nozzle tip 13…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace the modified Broger’s sensor with SHIMOTO’s sensor, in order to provide high accuracy of detection (refer to abstract). 

Regarding claim 6, Broger discloses a laser machining head (laser machining head 1, Broger fig.1 and 2) comprising: 
	a housing (laser machining head upper part 8, Borger fig. 1 and 2), through which a working laser beam (refer to the central opening path for laser machining head 1 and laser lens 9, Broger fig.1 and 2) is guided, 
	an electrically conductive nozzle (pushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2) through which the working laser beam (refer to the central opening path for laser machining head 1 and laser lens 9, Broger fig.1 and 2) from the housing (laser machining head upper part 8, Borger fig. 1 and 2) enters and exits to a workpiece, 
	wherein the electrically conductive nozzle (pushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2) is supported on an insulation part (outer insulation part 4, Broger fig.1 and 2) that is supported on the housing (laser machining head upper part 8, Borger fig. 1 and 2),
	Wherein the insulation part (outer insulation part 4, Broger fig.1 and 2) has a central through opening for a working laser beam path (refer to the central opening path for laser machining head 1 and laser lens 9, Broger fig.1 and 2) and wherein the insulation part (outer insulation part 4, Broger fig.1 and 2) further comprises a ferromagnetic body (inner insulation part 5, fig.1 and 2, refer to Paragraph 0039 cited: “…Particularly preferred metals for the inner insulation part 5 are brass, aluminum, copper and high-grade steel…”, as it is well known steel is a ferromagnetic material), 
	Wherein the electrically conductive nozzle (pushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2), for a capacitive distance measurement [refer to Borger Par.0004 cited: “…to measure the distance between the laser machining nozzle and the workpiece to be machined, a sensor mechanism must be provided, which also operates reliably under extreme conditions. Usually, this distance measurement takes place capacitively, that is to say the capacitance formed by the laser machining head or the sensor part and by the workpiece is measured.…”], is electrically connected to an oscillating circuit of a distance measuring circuit [refer to Borger Par.0004 cited: “…Usually, this distance measurement takes place capacitively, that is to say the capacitance formed by the laser machining head or the sensor part and by the workpiece is measured. This usually takes place via a frequency measurement of the resulting resonant circuit. In order not to receive false results, the laser machining head must be outwardly electrically insulated…”] (refer to fig. 1 and 2 above). 
	Borger does not disclose a sensor on the housing, the sensor configured to detect the ferromagnetic body of the insulation part using ferromagnetism, the sensor connected to a monitoring circuit configured to outputs a warning signal when the insulation part is absent.
	Eguchi disclose a sensor for detecting ferromagnetic body of the insulation part is provided on the housing [refer to Eguchi Col 4 line 14-22 cited: “…The electronic component delivered by the components-delivery section 5 is sucked at the stop-position A by the nozzle 6a selected at the stop-position G in accordance with the pre-registered component number. The sucked component is transported to the stop-positions B, C and D sequentially by intermittent rotational motion of the rotary head 6. At the stop-position B, a sensor detects the presence or absence of a component sucked onto the nozzle tip 13…”]. 
	It is noted that a sensor of Eguchi (Col 4 line 14-22) is inherently being connected to a monitoring circuit, which, in the absence of an insulation part, outputs a warning signal, or else it would have defected the purpose of Eguchi’s teaching of detecting the presence or absence of any parts at all [referring Eguchi Col 4 line 65- Col 5 line 2 cited: “…If suction trouble of a component is detected at the stop-position B, the above steps from the stop-positions C to E will be skipped to discharge the component at the stop-position F. At the stop-position F also, the nozzle 6a which was rotated at the stop-position D is turned back to its original position.…”].
SHIMOTO discloses a sensor that detect part by using ferromagnetism (refer to the abstract citing: “…A magnetic detection device that is reduced in size and thickness…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borger’s machine with a sensor on the housing, the sensor configured to detect the ferromagnetic body of the insulation part , the sensor connected to a monitoring circuit configured to outputs a warning signal when the insulation part is absent, as taught by Eguchi, in order to detect the absence of an insulation part, such that to be able to prevent insulation failure and undesired condition caused by the absence of an insulation part [refer to Eguchi Col 4 line 14-22 cited: “…The electronic component delivered by the components-delivery section 5 is sucked at the stop-position A by the nozzle 6a selected at the stop-position G in accordance with the pre-registered component number. The sucked component is transported to the stop-positions B, C and D sequentially by intermittent rotational motion of the rotary head 6. At the stop-position B, a sensor detects the presence or absence of a component sucked onto the nozzle tip 13…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace the modified Broger’s sensor with SHIMOTO’s sensor, in order to provide high accuracy of detection (refer to abstract). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Broger (US2013/0193119A1 previously cited), in view of Eguchi et al (US4951388 previously cited), further in view of SHIMOTO et al (US2018/0210040A1 newly cited), and further in view of KOBAYASHI et al (US2016/0288260A1 previously cited).
	Regarding claim 5, the modification of Borger, Eguchi and SHIMOTO discloses substantially all features set forth in claim 4, Borger, Eguchi or SHIMOTO does not disclose the alloy is a nickel/cobalt/iron (NiCoFe)-based alloy.
KOBATASHI discloses the alloy is a nickel/cobalt/iron (NiCoFe)-based alloy [refer to KOBAYASHI Par.0022 cited: “…In the first laser welding head 10A, each of the shield gas injection nozzle 15 and the welding wire supply nozzle 16 is formed from material (which will be hereinafter referred to as "heat and wear resistant material") having heat resistance and wear resistance. Here, the heat and wear resistant material includes, for instance, at least one of ultra-hard alloy, cermet, ceramics and MCrAlY (here, M means nickel (Ni), cobalt (Co), iron (Fe) or alloy containing at least two of Ni, Co and Fe) alloy…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borger’s insulation part with the alloy with low Curie temperature is a nickel/cobalt/iron (NiCoFe)-based alloy, as taught by KOBATASHI, in order to provide heat, wear resistance and ultra-hard alloy, such that to increase the life-span of the parts [refer to KOBAYASHI Par.0022 cited: “…In the first laser welding head 10A, each of the shield gas injection nozzle 15 and the welding wire supply nozzle 16 is formed from material (which will be hereinafter referred to as "heat and wear resistant material") having heat resistance and wear resistance. Here, the heat and wear resistant material includes, for instance, at least one of ultra-hard alloy, cermet, ceramics and MCrAlY (here, M means nickel (Ni), cobalt (Co), iron (Fe) or alloy containing at least two of Ni, Co and Fe) alloy…”].

Response to Amendment
With respect to the Claim Objection: the applicant’s amendment filed on October 12th
With respect to the Rejection 112b: the applicant’s amendment filed on October 12th 2021 that overcame the Rejection 112b in the previous office action. However, the newly amended claims has raised another issue of 112b Rejection.

Response to Argument
Applicant's arguments filed October 12th 2021 have been fully considered but they are not persuasive as the following reasons:

The applicants argue: “…The Office Action cites Broger's paragraph [0039] where it states that "preferred metals for the inner insulation part are brass, aluminum, copper and high-grade steel," and then proceeds to state that steel is an alloy that contain iron known to be a ferromagnetic material. However, high-grade steel is not per se ferromagnetic. A high-grade steel is normally selected for a different reason and purpose. For example, annealed austenitic stainless steel is usually non-magnetic. If is also well known that some conventional high-grade steel cookware is not suitable for usage on an induction cooktop due to lack of sufficient ferromagnetism…”, Remark Page 1-2.
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that  that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claims only citing “a ferromagnetic body”, it does not recite as a ferromagnetic magnet, the prior art of records only need to discloses 

The applicants argue: “…Nowhere in Broger does it disclose or teach e using a sensor to detect ferromagnetism in a ferromagnetic body. Hence, Broger, fails to disclose or teach this feature. Nor does any other reference remedy such deficient disclosure of Broger. Kobayashi and Eguchi also fail to teach using a sensor to detect ferromagnetism in a ferromagnetic body. …”, Remark Page 2.
The examiner's response: The applicant's arguments above are mooted, because of the newly cited reference.
SHIMOTO discloses a sensor that detect part by using ferromagnetism (refer to the abstract citing: “…A magnetic detection device that is reduced in size and thickness…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        December 23th 2021
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evident that steel is a well-known ferromagnetic material, refer to prior art Taff US2015/0360468A1 Paragraph 0033 cited: “…ferromagnetic material such as steel…” and prior art Guenther, JR. et al US2016/0338408A1, Paragraph 0161 cited: “…comprise a ferromagnetic material such as steel…”.
        2 It is noted that the “Curie temperature” is an inherent property of any ferromagnetic material, in this case steel (iron alloy).